           Case 9:20-cr-00010-DLC Document 39 Filed 09/11/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION


UNITED STATES OF AMERICA,                                    CR 20–10–M–DLC

                          Plaintiff,

           vs.                                                     ORDER

NICHOLAS STEVEN MOSKALOFF,

                          Defendant.


      Before the Court is the United States’ Motion for Final Order of Forfeiture.

(Doc. 37.) Having reviewed the motion, the Court finds:

      1.         The United States commenced this action pursuant to 18 U.S.C.

§ 924(d).

      2.         A Preliminary Order of Forfeiture was entered on August 3, 2020.

(Doc. 33.)

      3.         All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Doc. 36.)

      4.         It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d). Accordingly,

      IT IS ORDERED that:

      1.         The Motion for Final Order of Forfeiture (Doc. 37) is GRANTED.
           Case 9:20-cr-00010-DLC Document 39 Filed 09/11/20 Page 2 of 2



      2.      Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 924(d), free from the claims of any other

party, the following property:

      •       Ruger P90, Pistol, Cal. 45, Serial #663-51735; and

      •       5 rounds Wolf Ammunition Cal. 45.

      3.      The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 11th day of September, 2020.
